Per Curiam.
The objection made at the trial was a specific one, and directed against the introduction of the supposed relation *115by the witness’s husband, of the matter of a conversation had by him with the plaintiff about the will, and the objection being overruled, it came out that the witness had not been told what the •conversation was. Having said that her husband had told her ‘of a conversation with Robert Lewis,’ Mr. Tilghman objected to the witness’s stating what that conversation was; being allowed to relate it, she said, “He did not tell me the conversation between him and Robert, nor I never know’d it, nor never asked him till since uncle’s death.” Is not that the very case of Allen v. Rostain, 11 Serg. & Rawle, 362, where it was held that the inability of a witness to answer an improper question, cured the error in allowing it to be put? It is true the witness here, added other matters that were possibly inadmissible; but these were suffered to pass without exception, and they cannot be made the subject of error here.
Judgment affirmed.